Motion for leave to appeal dismissed upon the ground that the order sought to be appealed from does not finally determine the action within the meaning of the Constitution (Matter of Toro v Malcolm, 42 NY2d 822; Matter of Steele v Board of Educ., 40 NY2d 846; Matter of Clayton v Board of Educ., 40 NY2d 842) and, since it was not entered in a "proceeding”, does not come within the special class of nonfinal orders appealable by permission of the Court of Appeals under CPLR *8195602 (subd [a], par 2) (Grace Co. v State Univ. Constr. Fund, 41 NY2d 943; Regenbogen v Rent Stabilization Assn. of N. Y. C., 31 NY2d 668; Ofenloch v Gaynor, 28 NY2d 806).